Citation Nr: 1453544	
Decision Date: 12/04/14    Archive Date: 12/10/14

DOCKET NO.  95-03 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal disorder to include peptic ulcer disease, gastroesophageal reflux disease, and recurrent H. pyloric infections, to also include as due to undiagnosed illness.

2.  Entitlement to service connection for a cervical spine disability to include degenerative joint disease.  

3.  Entitlement to an initial disability rating in excess of 10 percent for migraine headaches, prior to November 3, 1994.  

4.  Entitlement to an initial disability rating in excess of 10 percent for migraine headaches, from November 3, 1994, to April 24, 2003.  

5.  Entitlement to an initial disability rating in excess of 30 percent for migraine headaches since April 25, 2003.  

6.  Entitlement to a total disability rating for compensation based on individual unemployability.  
REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney At Law

WITNESS AT HEARINGS ON APPEAL
Veteran
ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel



INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket.  

The Veteran served on active duty from June 1974 to June 1977 and from January 1991 to May 1991 with additional periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA).  

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions in September 1995, December 1999, August 2007 and March 2009 of a Department of Veterans Affairs (VA) Regional Office (RO).  

In a decision in June 2000, the Board denied the claims for service connection for a chronic disability manifest by gastrointestinal problems to include as due to undiagnosed illness, and an increased rating for headaches.   

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court) and in an Order in May 2001 the Court vacated and remanded the claims for compliance with the Veterans Claims Assistance Act of 2000 (VCAA) that was enacted during the pendency of the claims.  



In February 2002 the Board again denied the claims for service connection for a gastrointestinal disability and for an increased rating for headaches.  On appeal to the Court, in an order in February 2003, the Court granted a Joint Motion to vacate that part of the Board's decision denying service connection for a chronic disability manifested by gastrointestinal problems and for a rating higher than 10 percent for headaches.  

In May 2003, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's file.  

During the course of the appeal, in an August 2003 rating decision, the RO severed service connection for headaches as an undiagnosed illness, effective from November 1, 2003, as the headaches were attributed to a known diagnosis.  

In July 2004, in June 2005, and in April 2006, the Board remanded the claim regarding headaches.  In a rating decision dated in August 2007, the RO granted service connection for migraine headaches on a direct basis and assigned a 10 percent rating from July 20, 1993.  While on appeal in a rating decision in December 2011, the rating was increased to 30 percent from February 15, 2011.  

In a decision in April 2012, the Board denied the claim for a rating higher than 10 percent before April 25, 2003, and granted a 30 percent rating from April 25, 2003.  The Board also remanded the Veteran's claims for service connection for a gastrointestinal disorder to include as an undiagnosed illness and for a disability of the cervical spine.  

On appeal to the Court, in October 2012, the Court granted a joint motion to vacate that part of the Board's decision denying a rating higher than 10 percent before April 25, 2003, and a rating higher than 30 percent from April 25, 2003.  

In May 2013, the Board remanded the case for further development, which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In July 2014, the Board granted the Veteran's counsel's motion for a 90-day extension from July 8, 2014, to submit additional evidence.  In correspondence dated in October 2014, the Veteran's counsel indicated that the Veteran was unable to secure the additional evidence.  

The issues have been recharacterized to comport with the evidence of record.  

The issue of entitlement to a total disability rating for compensation based on individual unemployability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The claimed gastrointestinal disability is not a chronic qualifying disability related to underlying symptoms resulting from an undiagnosed illness.  

2.  The current gastrointestinal disorder to include diagnosed peptic ulcer disease, gastroesophageal reflux disease and recurrent H. pyloric infections, did not have onset in service; peptic ulcer disease was not manifest to a compensable degree within the one-year period following separation from service; and the current gastrointestinal disability is unrelated to any injury, disease, or event in service.  

3.  The current cervical spine disorder to include diagnosed degenerative joint disease did not have its onset in service; degenerative joint disease was not manifest to a compensable degree within the one-year period following separation from service; and the current cervical spine disorder is unrelated to any injury, disease, or event in service.  

4.  Prior to November 3, 1994, migraine headaches were not manifested by prostrating attacks.  

5.  From November 3, 1994, to April 24, 2003, migraine headaches were manifested by prostrating attacks occurring on average of once a month over several months, but frequent completely prostrating and prolonged attacks productive of severe economic inadaptability were not shown.  

6.  Since April 25, 2003, migraine headaches have been manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a gastrointestinal disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2014).  

2.  The criteria for service connection for the current cervical spine disability, to include degenerative joint disease, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).  

3.  The criteria for an initial rating in excess of 10 percent for migraine headaches prior to November 3, 1994, have not been met.  38 U.S.C.A. § 1155; 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8100 (2014).  

4.  The criteria for an initial rating of 30 percent for migraine headaches, from November 3, 1994, to April 24, 2003, have been met.  38 U.S.C.A. § 1155; 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8100 (2014).  

5.  The criteria for an initial rating of 50 percent for migraine headaches since April 25, 2003, have been met.  38 U.S.C.A. § 1155; 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8100 (2014).





The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented, in part, at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006). 

With regard to the Veteran's claims for service connection for gastrointestinal and cervical spine disabilities, the RO provided post-adjudication VCAA notice by letters dated in February 2003, June 2003, August 2004, September 2006 and April 2012.  As for the content of the VCAA notices, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370, 374 (2002) (identifying the document that satisfies VCAA notice); the letters dated in September 2006 and April 2012 complied with the requirements of Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the elements of the claim).  



In this case, the AOJ decision denying entitlement to service connection for a gastrointestinal disorder in September 1995, was prior to November 9, 2000, the date the VCAA was enacted.  The initial VCAA notice by letters dated in February 2003 and June 2003 of the Veteran's claim for service connection for a gastrointestinal disorder came after the initial adjudication, the timing of the notice did not comply with the requirement that the notice must precede the adjudication. 

The initial AOJ decision denying entitlement to service connection for a cervical spine disorder was in March 2009.  The rating decision erroneously denied the Veteran's claim on the basis that new and material evidence had not been submitted to reopen the claim.  Likewise, the pre-adjudication VCAA notice by letter dated in September 2006 erroneously addressed the issue as whether new and material evidence had been submitted.  However, VCAA notice provided in the letter dated in April 2012 provided the appropriate VCAA notice but did not comply with the requirement that the notice must precede adjudication.

The procedural defects were cured as after the RO provided substantial content-complying VCAA notices, the claims for entitlement to service connection for gastrointestinal and cervical spine disabilities were readjudicated as evidenced by the most recent supplemental statement of the case, dated in July 2013.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.)

With regard to the Veteran's appeal of the initial ratings assigned his service-connected headaches, the appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection.  

Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial and will not be discussed.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).


Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained the service treatment records, VA records, private medical records, and records from the Social Security Administration.  

The Veteran was afforded a VA Persian Gulf War examination in April 1993, and general medical examinations in July 1993 and March 1999, as well as a gastrointestinal examination in July 2013 with a July 2013 addendum.  As the examination reports are based on a review of the Veteran's history and claim file and offer opinions regarding whether he currently has a diagnosable chronic gastrointestinal disorder or a chronic qualifying gastrointestinal disability related to underlying symptoms resulting from an undiagnosed illness so that the Board's review is a fully informed one, the examination reports are adequate to decide the claim of entitlement to service connection for a gastrointestinal disability.  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  

The Veteran's representative asserts that the VA examination in July 2013 was inadequate for evaluating the likelihood of the Veteran having a functional gastrointestinal disorder because the VA examiner did not review the Veteran's claim file and because both the examination report and addendum did not address the fact that the Veteran's stomach pain was not resolved with treatment.  Although the VA examiner did not review the Veteran's claim file, he did review the Veteran's VA treatment records, and as the Veteran's treatment has been exclusively through VA facilities, the reviewed VA treatment records were identical to those associated with the claim file.  Moreover, the VA physician who provided the concurring opinion in the addendum did so after reviewing the claim file.  As the reports of the VA examination and addendum were based on the Veteran's medical history and review of his claim file, VA treatment records and examination, and provide an opinion with rationale in sufficient detail so that the Board's decision is a fully informed one, the examination and addendum were adequate.  Stefl, at 123.  
Whether or not the Veteran's symptoms are resolved by treatment does not have any bearing on an examiner's ability to diagnose the underlying disease or disability and does not make the examination inadequate and a reexamination is not warranted.  

The Veteran was also afforded VA neurological examinations in May 1993, October 1999, April 2003, July 2003, June 2007 and November 2011.  As the neurological examination reports are based on a review of the Veteran's history and described the current findings in sufficient detail so that the Board's review is a fully informed one, the examination reports are adequate to decide the claim of entitlement to increased initial evaluations for headaches.  Stefl, at 21 Vet. App. 124-25.  

The Board acknowledges that the Veteran has not had VA examinations to specifically address the etiology of his diagnosed cervical spine disability.  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in- service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case. 

While the Veteran claims his current cervical spine disability was either incurred in service or is due to service, as will be discussed below, he has not been shown to have had an event, disease, or injury in service to which his current disorder could be related.  While noting the Veteran's assertions, the record contains no probative evidence that demonstrates otherwise.  Therefore, because there is no event, injury, or disease in service to which a current disorder could be related, the Board finds that a VA examination is unnecessary.  38 C.F.R. § 3.159I(4)(i); see McLendon v. Nicholson, 20 Vet. App. 79 (2006); Duenas v. Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed Veterans of Am. V. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that a medical examination conducted in connection with claim development could not aid in substantiating a claim when the record does not already contain evidence of an in-service event, injury, or disease).  


Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations with respect to the issue of entitlement to service connection for a cervical spine disability has been met, and there remains no issue as to the substantial completeness of the Veteran's claim.  38 U.S.C.A. §§ 5103, 5103A.

As there is no indication of the existence of additional evidence to substantiate the claims, no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Evidentiary Standards

VA must give due consideration to all pertinent medical and lay evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible.  Competency is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).

Competency is distinguished from the weight and credibility of admissible evidence, which are factual determinations going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

When the evidence is admissible, the Board must then determine whether the evidence is credible.  "Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance). 

If the evidence is credible, the Board, as fact finder, must determine the probative value or weight of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence has no probative value. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

Principles and Theories of Service Connection

A Veteran is entitled to VA disability compensation, service connection, if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active service or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service).  

Generally, to establish entitlement to compensation for a present disability, that is, service connection, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so called "nexus" requirement.  All three elements must be proved.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).  

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).  


For disorders explicitly recognized as chronic under 38 C.F.R. § 3.309(a), such as peptic ulcers and arthritis, to include degenerative changes; service connection may also be established under 38 C.F.R. § 3.303(b) by: (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease; or (b) if the fact of chronicity in service is not adequately supported, by evidence of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may also be established for a Persian Gulf Veteran who exhibits objective indications of chronic disability resulting from undiagnosed illness that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than September 30, 2011, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a) (1).  

Medically unexplained chronic multi symptom illnesses are defined by a cluster of signs or symptoms, and are currently limited to chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome, as the Secretary has not determined that any other conditions meet the criteria for a medically unexplained chronic multi-symptom illness.  Chronic multi-symptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

In cases where a Veteran applies for service connection under 38 C.F.R. § 3.317 but is found to have a disability attributable to a known diagnosis, further consideration under the direct service connection provisions of 38 U.S.C.A. §§ 1110 and 1131 is warranted.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  




Gastrointestinal Disorder

Evidence

The service treatment records for the first period of service contain no complaint, finding, history, treatment, or diagnosis of a gastrointestinal disorder.  

Subsequent to Veteran's discharge from his first period of service in June 1977, a September 1983 VA treatment record indicates he had a history of recurrent pharyngitis and was being followed by the Ear, Nose and Throat clinic.  The treatment record states that there was no history to suggest peptic ulcer disease, gastroesophageal reflux disease or any other upper gastrointestinal disease.  The impression was normal upper gastrointestinal series.  

At the time of the Veteran's re-enlistment in January 1991, he denied any history of frequent indigestion or any stomach or intestinal trouble in a report of medical history.  The service treatment records for his second period of service contain no complaint, finding, history, treatment or diagnosis of a gastrointestinal disorder.  He denied any history of frequent indigestion or any stomach or intestinal trouble in a May 1991 report of medical history and a May 1991 Southwest Asia Demobilization Redeployment Medical Evaluation also noted that he denied any stomach or belly pain, nausea, diarrhea or bloody bowel movements.  

After his second period of service, the Veteran underwent a VA Persian Gulf Protocol examination in April 1993.  The examination report indicated that he had a negative history for abdominal complaints.  Physical examination of the abdomen revealed no organomegaly, masses or tenderness.  Bowel sounds were normoactive and there was no rebound tenderness.  A stool sample was hematest negative.  There was no relevant diagnosis for any gastrointestinal disorder.  

The Veteran underwent a VA general medical examination in July 1993.  At that time he complained of gastrointestinal problems.  He reported having 3 to 4 bowel movements a day which he stated was normal and denied having any diarrhea.  There was no history of melena or hematochezia.  


Examination of the abdomen revealed no evidence of organomegaly, masses or tenderness.  Bowel sounds were normoactive and there was no rebound tenderness.  A stool hematest was negative.  However, an upper gastrointestinal series revealed the post bulbar region of the duodenum and the mucosal folds were thickened, consistent with the presence of inflammation or edema.  There also appeared to be an ulcer crater in the region.  No other abnormalities were demonstrated and the impression was evidence of ulcer disease in the post bulbar region of the duodenum.  

A September 1993 VA treatment record noted that a July 1993 upper gastrointestinal series revealed peptic ulcer disease and that the Veteran was treated with Zantac.  He currently had dyspepsia with no gastrointestinal blood loss.  At that time he was using over the counter antacids and was advised to avoid foods that induced symptoms.  

As part of a Persian Gulf Evaluation conducted at an Air Force facility, a November 1994 private gastrointestinal consultation report noted the Veteran was diagnosed with peptic ulcer disease by an upper gastrointestinal series in July 1993.  The report further noted that he was treated with Zantac for one month afterwards with no real change in symptoms.  Although he had no subsequent treatment, he reported that he continued to have symptoms of epigastric fullness, early satiety, bloating and epigastric pain.  He had regular bowel movements and denied melena.  Examination of the abdomen revealed slight tenderness in the mid-epigastric area.  There was no evidence of masses.  An endoscopy report was normal and the impression was that the Veteran's symptoms were possibly secondary to delayed gastric emptying.  The discharge diagnosis was gastroparesis.  

In a statement signed in November 1995, the Veteran's mother stated that he was healthy before he was deployed to the Persian Gulf, but that she observed that he complained of many health problems since his return, including stomach problems.  





Subsequent treatment records frequently noted the Veteran's history of peptic ulcer disease and gastroesophageal reflux disease and his ongoing complaints of stomach pain.  

In March 1999 the Veteran underwent a VA general medical examination.  At that time he reported that he had been diagnosed with an ulcer in 1993.  He complained of flares of epigastric pain on a weekly basis.  He described experiencing "boiling" and cramping pain in the epigastric area.  He also experienced indigestion and heartburn approximately once a week.  He denied any nausea or vomiting.  He did experience some constipation.  He took medication for his ulcer on a daily basis.  He denied any blood or melena in his stool.  

Physical examination revealed no abdominal organomegaly or masses.  There was mild tenderness in the right mid abdomen/flank area.  There was no rebound tenderness and the bowel sounds were normal.  The diagnoses included a history of peptic ulcer disease with hypertrophic gastritis and duodenitis.  

An April 1999 VA upper gastrointestinal series revealed no evidence of hiatus hernia or reflux in the esophagus.  There was evidence suggesting mild hypertrophic gastritis and duodenitis, but there was no distinct acute ulcer noted.  The duodenal bulb did appear somewhat deformed.  The impression was mild hypertrophic gastritis and duodenitis with no acute ulcer noted.  

At his May 2003 hearing, the Veteran testified that he first had gastrointestinal problems in 1992 after he returned from the Persian Gulf.  He believed that it was due to the spicy food he had eaten while on active duty in the Gulf.  

The Veteran underwent another VA gastrointestinal examination in July 2003.  He gave a history of having been diagnosed with ulcers in 1993 and complained of sharp epigastric pain 1 to 2 times a week.  He denied indigestion or heartburn.  He reported nausea once a day.  He denied any history of vomiting or hematemesis.  He also reported his weight fluctuated.  He denied constipation or diarrhea.  


The Veteran reported bright red blood in his stool and occasionally dark stools.  His bowel movements were normal.  Examination revealed no apparent organomegaly or masses in the abdomen.  The abdomen was soft and nontender.  Bowel sounds were normoactive.  Lab results revealed a very slight hypochromic anemia, but the comprehensive metabolic panel was essentially within normal limits.  The diagnoses included history of peptic ulcer disease and gastroesophageal reflux disease.  The examiner opined that the Veteran did not complain of any symptoms suggestive of irritable bowel syndrome.  The examiner further noted that the Veteran's past peptic ulcer disease and gastroesophageal reflux disease were diagnosed illnesses and explained his gastrointestinal symptoms.  The examiner opined that the Veteran did not have an undiagnosed gastrointestinal illness.  

Subsequent VA treatment records show the Veteran was repeatedly treated for resistant H pyloric infections beginning in April 2009 and diagnosed gastritis and refractory gastroesophageal reflux disease.  Repeated esophagogastroduodenoscopy studies beginning in April 2009 were positive for H. pylori and did not show any active ulcers.  

In July 2013, the Veteran underwent another VA gastrointestinal examination.  At that time he gave a history of having a stomach ache since service and stated that he believed it was present after his return from the Persian Gulf.  After reviewing his VA treatment records and examining the Veteran, the examiner diagnosed peptic ulcer disease, H. pylori and gastroesophageal reflux disease.  The examiner opined that the Veteran was less likely than not to have a functional gastrointestinal disorder as such disorders were characterized by chronic or recurrent symptoms that were unexplained by any structural, endoscopic, laboratory or objective signs of injury or disease and the Veteran had identified gastroesophageal reflux disease, peptic ulcer disease and recurrent H. pylori infections.  






In an addendum, also dated in July 2013, after reviewing the Veteran's claim file, a VA physician concurred with the VA examiner's opinion that the Veteran's recurrent gastrointestinal symptoms were attributable to his diagnosed peptic ulcer disease, gastroesophageal reflux disease and recurrent H. pylori infections.  

Analysis

The Veteran asserts that he has a gastrointestinal disability due to an undiagnosed illness as a result of his service in the Persian Gulf.  The Veteran's counsel argues that the persistence of his symptoms support the contention that his gastrointestinal is a result of an undiagnosed illness.  Alternatively, the Veteran contends that his diagnosed gastrointestinal disabilities are a result of his service.  

Although the Veteran's service records show that he served in Southwest Asia and he is a Persian Gulf War Veteran within the meaning of the applicable statute and regulation, the competent evidence of record does not support the Veteran's belief that his gastrointestinal disorder is a manifestation of an undiagnosed illness or a qualifying chronic disability associated with his Persian Gulf War service.  The Veteran's gastrointestinal symptoms have, in fact, been attributed to known diagnosed illnesses including peptic ulcer disease and gastroesophageal reflux disease by the July 2003 VA examiner and to peptic ulcer disease, gastroesophageal reflux disease and recurrent H. pylori infections by the July 2013 VA examiners.  This disability is not among the recognized medically unexplained multi-system illnesses.  Accordingly, the claimed disability is not a "qualifying chronic disability" and presumptive service connection under 38 U.S.C.A. § 1117; and 38 C.F.R. § 3.317 is not warranted.

The Veteran's service treatment records do not show any gastrointestinal disorder was affirmatively shown during either period of service and the Veteran does not assert that he received treatment until 1993, more than a year after his discharge from service.  Service connection under 38 U.S.C.A. § 1110, 1131 and 38 C.F.R. § 3.303(a) (affirmatively showing inception during service) is not established.  


For a Veteran who served 90 days or more of continuous, active service, as the Veteran did, a chronic disease, such as peptic ulcer disease, shall be presumed to have been incurred in service even though there is no evidence of such disease during the period of service, if the disease becomes manifest to a degree of 10 percent within one year from date of separation from service.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Also as a chronic disease, peptic ulcer disease is subject to service connection by chronicity and by continuity of symptomatology under 38 C.F.R. § 3.303(b).  See Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013) (presumption of service connection for a chronic disease manifested during service and then again at a later date applies only to enumerated chronic diseases under 38 C.F.R. § 3.309(a) and continuity of symptomatology avenue to service connection is available only for enumerated chronic diseases under 38 C.F.R. § 3.309(a) that are "noted during service" under 38 C.F.R. § 3.303(b)); the correct understanding of a condition "noted during service" is one that is indicative of but not dispositive of a chronic disease). 

As peptic ulcer disease was neither affirmatively shown in service nor "noted during service," that is, signs or symptoms indicative of but not dispositive of peptic ulcer disease, the theories of service connection pertaining to chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b) do not apply. 

After service, peptic ulcer disease was first diagnosed in July 1993, more than the one year presumptive period after the date of discharge for a chronic disease under 38 C.F.R. §§ 3.307 and 3.309.  

The Veteran is competent to describe gastrointestinal symptoms and the Veteran as a lay person is competent to identify a simple medical condition, that is, one capable of lay observation, or to describe a contemporaneous medical diagnosis, or to describe symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  


The Veteran as a lay person is also competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

However, gastrointestinal disorders are not the type of conditions under case law that has been found to be capable of lay observation.  

No factual foundation has been established to show that the Veteran is otherwise qualified through specialized education, training, or experience to diagnose a gastrointestinal disorder to include peptic ulcer disease, gastroesophageal reflux disease or recurrent H. pylori infections.  

There is no objective evidence of record etiologically linking the Veteran's currently diagnosed gastrointestinal disability, to include peptic ulcer disease, gastroesophageal reflux disease or recurrent H. pylori infections to service or to any incident in service.  

The preponderance of the evidence is against the claim for service connection for a gastrointestinal disorder to include peptic ulcer disease, gastroesophageal reflux disease, and recurrent H. pylori infections; there is no doubt to be resolved; and service connection for a gastrointestinal disorder to include peptic ulcer disease, gastroesophageal reflux disease, and recurrent H. pylori infections is not warranted.  

Cervical Spine Disability

Evidence

The service treatment records for both periods of service contain no complaint, finding, history, treatment or diagnosis of a cervical spine disability.  A May 1991 report of medical history shows that the Veteran specifically denied any history of or current joint pain or arthritis.  He indicated that he was in good health and was taking no medication for any health problems.  





Between the Veteran's periods of service, a March 1983 VA X-ray study of the chest shows that the bony framework was unremarkable.  Medical records for the time period between the Veteran's two periods of service contain no complaint, finding, history, treatment or diagnosis of a cervical spine disability.  

In April 1993, the Veteran underwent a Persian Gulf Protocol examination.  He complained of stiffness in his neck.  Examination revealed forward flexion of the cervical spine limited to 30 degrees, lateral flexion to 30 degrees and lateral rotation to 40 degrees and extension to 20 degrees.  X-ray studies of the cervical spine revealed mild narrowing involving the C4-5 interspace.  The diagnosis was degenerative changes of the cervical spine.  

The Veteran underwent a VA general medical examination in July 1993.  He complained of his neck aching as well as other joints.  Cervical spine flexion was limited to 30 degrees, extension to 30 degrees, and bilateral lateral flexion was to 30 degrees and bilateral lateral rotation was to 40 degrees.  

X-ray studies of the cervical spine revealed mild narrowing at the C4-5 interspace.  The diagnoses included degenerative changes at C4-5.  

In November 1994, the Veteran underwent a Persian Gulf evaluation at an Air Force facility.  He reported having neck and back pain that interfered with his sleep and that he had been diagnosed with degenerative joint disease of the cervical spine.  A neurological consultation report revealed full cervical spine range of motion with pain evidenced with bilateral lateral rotation.  The impression included cervical degenerative joint disease, questionable whether arm symptoms were radicular in nature.  EMG and nerve conduction studies revealed right median neuropathy at the wrist and left C6-7 and C8 radiculopathies.  




A MRI of the cervical spine was normal.  A rheumatology consultation report noted decreased range of motion in the cervical spine with bilateral lateral rotation.  The diagnoses included early osteoarthritis and C6-7 radiculopathy.  
The report further indicated that his arthralgia symptoms were likely secondary to degenerative arthritis.  The discharge diagnoses did not include a cervical spine diagnosis.  

Subsequent treatment records show ongoing complaints of chronic neck pain and evidence of intermittent decreased range of cervical spine motion and pain.  Diagnoses included chronic pain and chronic pain secondary to degenerative joint disease.  

Analysis

The Veteran contends that his cervical spine disability to include diagnosed degenerative joint disease either had its onset in service or is a result of his service.  

The Veteran's service treatment records do not show any cervical spine disability was affirmatively shown during either period of service and the Veteran does not assert that he received treatment for neck pain until 1993, more than a year after his discharge from service.  And service connection under 38 U.S.C.A. § 1110, 1131 and 38 C.F.R. § 3.303(a) (affirmatively showing inception during service) is not established.  

For a Veteran who served 90 days or more of continuous, active service, as the Veteran did, a chronic disease, such as arthritis ( is a type of arthritis) shall be presumed to have been incurred in service even though there is no evidence of such disease during the period of service, if the disease becomes manifest to a degree of 10 percent within one year from date of separation from service.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. 




Also as a chronic disease, degenerative joint disease is subject to service connection by chronicity and by continuity of symptomatology under 38 C.F.R. § 3.303(b).  See Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013) (presumption of service connection for a chronic disease manifested during service and then again at a later date applies only to enumerated chronic diseases under 38 C.F.R. § 3.309(a) and continuity of symptomatology avenue to service connection is available only for enumerated chronic diseases under 38 C.F.R. § 3.309(a) that are "noted during service" under 38 C.F.R. § 3.303(b)); the correct understanding of a condition "noted during service" is one that is indicative of but not dispositive of a chronic disease). 

As degenerative joint disease was neither affirmatively shown in service nor "noted during service," that is, signs or symptoms indicative of but not dispositive of degenerative joint disease, the theories of service connection pertaining to chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b) do not apply. 

After service, degenerative joint disease was first diagnosed in April 1993, more than the one year presumptive period after the date of discharge for a chronic disease under 38 C.F.R. §§ 3.307 and 3.309.  

The Veteran is competent to describe cervical spine symptoms and the Veteran as a lay person is competent to identify a simple medical condition, that is, one capable of lay observation, or to describe a contemporaneous medical diagnosis, or to describe symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  The Veteran as a lay person is also competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

However, degenerative joint disease is not the type of condition under case law that has been found to be capable of lay observation.  



No factual foundation has been established to show that the Veteran is otherwise qualified through specialized education, training, or experience to diagnose a cervical spine disability, to include degenerative joint disease.  

There is no objective evidence of record etiologically linking the Veteran's currently diagnosed cervical spine disability, to include degenerative joint disease, to service or to any incident in service.  

The preponderance of the evidence is against the claim for service connection for a cervical spine disability, to include degenerative joint disease; there is no doubt to be resolved; and service connection for a cervical spine disability to include degenerative joint disease is not warranted.  

General Rating Principles

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4. 

The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate Diagnostic Codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).






Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).  

Rating Criteria

The Veteran's service-connected migraine are evaluated under the provisions of 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2014).  Under Diagnostic Code 8100 a 10 percent rating is warranted for migraine headaches with characteristic prostrating attacks averaging one in 2 months over last several months.  A 30 percent rating is warranted for migraine headaches with characteristic prostrating attacks occurring on an average of once a month over the last several months.  A 50 percent rating is warranted for migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic adaptability. 

In determining whether a headache disability is productive of "severe economic inadaptability," the evidence need only show that the disability is capable of producing severe economic inadaptability.  It is not necessary to show that the disorder is actually causing such inadaptability.  Pierce v. Principi, 18 Vet. App. 440, 446 (2004).  

Evidence

After service, on a VA Persian Gulf Protocol examination in April 1993 the Veteran complained of headaches and the diagnoses included history of headaches.  



In May 1993, on VA neurological, the Veteran complained of occasional mild headaches that lasted 1 to 2 hours.  The headaches were not accompanied by any significant neurologic or other symptoms and the Veteran did not experience any previous warning or aura.  The Veteran stated that the headaches occurred approximately 2 times a week and were somewhat responsive to ordinary analgesics.  He indicated that the headaches were rarely temporarily disabling. There were no other neurologic symptoms.  The impression was normal neurological examination and that the headaches did not cause any significant disability.  

In November 1994, the Veteran underwent a Persian Gulf Evaluation.  On a November 3, 1994, neurology consultation, the Veteran complained of sharp bifrontal headaches occurring from 2 times a day to 4 times a week and were accompanied by photophobia.  There was no associated nausea or vomiting.  The Veteran stated that the headaches were intermittently relieved by Tylenol and relaxation exercises.  The impression was headaches, probably a variant of tension type, aggravated by stressors.  Another history taken during the evaluation process indicated that the Veteran had headaches every day and that Tylenol sometimes helped and that he often had to lie down to relieve his symptoms.  

Subsequent VA records show the Veteran complained of headaches every 2 to 3 days in November 1997.  He complained of worsening headaches that were associated with nausea and vomiting in March 1998.  

At a hearing in April 1998, the Veteran testified that he had headaches approximately 2 to 3 times a week.  He further testified that his headaches required him to lie down in a quiet room approximately 3 times a month.  

VA records from August 1998 to September 1999 show that the Veteran complained of headaches between 2 to 3 times a week.  




The Veteran underwent a VA neurological examination in October 1999.  He complained of throbbing, bifrontal headaches 2 to 3 times a week that lasted 2 to 3 hours.  He stated that the symptoms were somewhat improved with over the counter analgesics, but were not completely controlled.  The headaches were not accompanied by nausea or vomiting, but occasionally the Veteran experienced blurred vision.  There were no other associated symptoms.  The Veteran stated that he usually went to a quiet place until the headaches subsided.  Examination found the Veteran to be neurologically intact.  The diagnosis was minor vascular headaches.  

VA records dated from March 2000 to October 2001 show the Veteran complained of headaches, 2 to 3 times a week, that lasted from 1 to 7 hours.  In October 2000, it was noted that the headaches were associated with blurred vision.  

Records of the Social Security Administration show that in a November 2001 Vocational Analysis worksheet, a Social Security vocational examiner determined that there were occupations the Veteran was able to perform.  

VA records from February 2002 to December 2002 show the Veteran that the Veteran complained of headaches, 2 to 3 times a week that lasted from 1 to 6 hours.  In June 2002, the Veteran stated that he had really bad headaches approximately 2 times a month that might last hours or days.  In December 2002, the Veteran had headaches 2 times a week that had improved in intensity and typically lasted about 1 hour.  

VA vocational rehabilitation records also indicate that the Veteran was enrolled in school to train as a barber.  In January 2003 the Veteran was working as a barber with a temporary license until he passed his licensing examination.  






The Veteran underwent another VA neurological examination on April 25, 2003.  The Veteran complained of headaches 2 to 3 times a week.  He indicated that his headaches would somewhat abate after 1 to 2 hours when he took medication and would lie down.  The examiner noted that the Veteran reported that he was not working at the time because of multiple medical problems including headaches.  The VA examiner stated that the headaches impacted the Veteran's life by causing him to stop his usual activities 3 times a week when he would have to lie down for 2 hours.  

In May 2003, the Veteran testified that he had headaches at least 3 to 4 times a week that varied in severity and that the headaches would sometimes require him to lie down for 3 to 4 hours and at other times he would have to lie down until the next day.  

The Veteran described the pain as pounding and that he had associated sensitivity to light and noise.  He testified that he had recently finished barber's school and that while in school, he had had to leave classes when he had headaches.  At the time of the hearing he was working 3 to 4 hours a day at a friend's barber shop.  He felt that his headaches had gotten worse since his return from the Persian Gulf.  He took prescription medications for his headaches.  

In May 2003, VA records show the Veteran complained of migraines that lasted about 1 hour.  In June 2003, the Veteran was not working as a barber as much due to the frequency and severity of his headaches.  

In July 2003 on a VA neurological examination the Veteran complained of sharp, bifrontal headaches that typically lasted a few hours and could come at any time of the day or night.  There was no associated nausea or vomiting, but he did have associated blurred vision.  He would typically lie down when he got a headache.  The diagnosis was common migraine and the examiner noted that he had 1 to 2 prostrating headaches a week.  



VA records in September 2003 and in October 2003 show that the Veteran's headaches had improved in severity and occurred only once a month.  

In December 2003 in a VA Vocational document the Veteran had started work at a hair salon.  

VA records from March 2004 to February 2005 show the Veteran complained of headaches from 1 to 5 times a week, lasting from a few hours to half of a day.  In January 2005, it was noted that the Veteran's poor health and headaches had severely impaired both his industrial and social functions.  

In June 2005, the Social Security Administration determined that the Veteran was disabled from February 25, 2000, due to osteoarthrosis and skin disorders.  It was noted that the Veteran had prostrating migraine headaches every 2 to 3 days, lasting from 30 minutes to all day, resulting in a projected loss of 4 days of work a month and severe impairment.  

In June 2007, on a VA neurological examination, the VA examiner noted that the Veteran's headaches waxed and waned in severity over the years and that the Veteran currently had headaches about 2 times a week.  The headaches were headaches were associated with phono and photophobia.  The Veteran denied any associated nausea.  

Subsequent VA records show that the Veteran complained of headaches occurring from 1 to 2 times a week and that lasted from 1 to 8 hours.  In February 2008 it was reported that the Veteran's headaches interfered with daily activities.  In September 2008 the Veteran's headaches, 1 to 2 times a week, lasted 5 to 8 hours.  The headaches were associated with photophobia and phonophobia.  






In a VA vocational rehabilitation counseling report in November 2008 it was noted that the Veteran met the criteria for a serious employment handicap.  In March 2010 the Veteran discontinued his vocational rehabilitation because he had decided to address his medical problems.  

VA records from March 2009 to August 2011 show the Veteran continued to have headaches from 1 to 4 times a week and ranging in severity from mild to moderate.  In February 201, the headaches were associated to light sensitivity and a preceding aura.  There was no associated nausea or vomiting.  

In November 2011 on VA neurological examination, the Veteran complained of 1 to 2 headaches a week that were mild to moderate in intensity.  When the headaches were mild, the Veteran was able to do his activities of daily living, but that he had to sleep in a quiet dark room when his headaches were moderately severe.  The examiner stated that the Veteran's headaches did not impact on his ability to work.  

Analysis

The Veteran and his representative assert that his headaches warrant higher ratings both prior and since April 25, 2003, based on the frequency and incapacitating nature of the headaches.  

Prior to November 3, 1994

Prior to November 3, 1994, VA treatment records show no relevant complaints, findings or treatment for migraine headaches.  The May 1993 VA examination report, while indicating the Veteran had 1 to 2 headaches a week, did not indicate that the headaches were prostrating.  In fact, the examiner noted that the headaches rarely disabled the Veteran and did not cause any significant disability.  

Prior to November 3, 1994, there is no evidence of record that the Veteran experienced any prostrating attacks. 


As the preponderance of the evidence is against the claim for a disability rating in excess of 10 percent for migraine headaches prior to November 3, 1994, there is no doubt to be resolved and a higher rating is not warranted. 

From November 3, 1994, to April 24, 2003

The earliest evidence that the Veteran experienced prostrating attacks is the November 3, 1994 Persian Gulf Evaluation.  The November 3, 1994, neurology consultation report noted that the Veteran's headaches occurred from 2 times a day to 4 times a week and were accompanied by photophobia.  The examiner also noted that the Veteran often had to lie down to relieve his symptoms.  

The October 1999 VA neurological examiner also noted that the Veteran experienced headaches 2 to 3 times a week with occasion blurred vision.  The examiner also noted that the Veteran usually went to a quiet place until his headaches subsided.  

The evidence is in equipoise regarding whether the Veteran experienced prostrating migraine headaches more than once a month as early as November 3, 1994.  Although the earlier treatment records do not indicate whether the Veteran experienced prostrating attacks, and the November 1994 and May 1999 examiners do not specifically state the Veteran had prostrating attacks, the descriptions provided indicate that he experienced prostrating attacks as early as November 3, 1994.  The objective evidence of record further shows that he experienced characteristic prostrating attacks at least once a month during this time period.  

However, the objective evidence of record during this period fails to show that the Veteran experienced completely prostrating and prolonged attacks or that his prostrating attacks were productive of severe economic inadaptability.  





Despite a June 2005 Social Security Administration determination that the Veteran was disabled since February 2000 and that his migraine headaches would likely cause him to miss 4 days of work a month, objective evidence during this period indicates that the Veteran attended barber school on a full-time basis and was employed in October 2001.  Further, the treatment records do not indicate that the Veteran's headaches were very frequently completely prostrating and prolonged.  

In any event, VA is not bound by the determinations of the Social Security Administration, and the objective evidence showing the Veteran went to school full--time and worked during this period, as well as medical evidence that indicated the Veteran's migraines were not completely prostrating or prolonged during this period is more probative than the June 2005 determination.  

Resolving the benefit of the doubt in favor of the Veteran, a 30 percent rating, but no higher, is warranted for migraines from November 3, 1994, to April 24, 2003.  

Since April 25, 2003

Although the April 25, 2003, VA examiner did not state whether the Veteran's migraine headaches were completely prostrating and prolonged or whether they were productive of severe economic inadaptability, the report notes that he had headaches 2 to 3 times a week and that they often required him to lie down.  The examination report further noted that he stated that he was not working at the time because of multiple health problems including his headaches.  The examiner also noted that the Veteran's headaches impacted his life by causing him to stop his usual activities at least 3 times a week for approximately 2 hours.  Subsequent treatment records also noted that the Veteran was either working less or not at all due to the frequency and severity of his migraine headaches or that his headaches interfered with his daily activities.  The July 2003 VA examiner found that the Veteran had prostrating headaches 1 to 2 times a week.  




The evidence is in equipoise regarding whether the Veteran experienced frequent completely prostrating and prolonged migraine attacks or whether they were productive of severe economic inadaptability as early as April 25, 2003.  However, his symptoms noted at the time of the April 2003 examination were consistent with his symptoms noted during the July 2003 VA examination and those later treatment records indicating interference with daily activities. Thus, with resolution of doubt in the Veteran's favor, a maximum 50 percent rating is warranted for migraines from April 25, 2003.  

Extraschedular Consideration

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation Service for such a rating.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is, therefore, adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Comparing the Veteran's current disability level and symptomatology to the Rating Schedule, the degree of disability is encompassed by the Rating Schedule and the assigned schedule rating is adequate and no referral to an extraschedular rating is required under 38 C.F.R. § 3.321(b)(1). 


In other words, the Board finds that the rating criteria reasonably describe the Veteran's disability and symptomatology, and the Veteran does not have any symptomatology attributed to his service-connected disability not already encompassed by the Rating Schedule.


ORDER

Service connection for a gastrointestinal disorder to include peptic ulcer disease, gastroesophageal reflux disease, and recurrent H. pyloric infections is denied.  

Service connection for a cervical spine disability to include degenerative joint disease is denied.  

Prior to November 3, 1994, a rating higher than 10 percent for migraine headaches is denied.  

From November 3, 1994, to April 24, 2003, a rating of 30 percent for migraine headaches is granted.  

Since April 25, 2003, a rating of 50 percent for migraine headaches is granted.  


REMAND

Several treatment records indicate the Veteran had quit working because of his service-connected migraine headaches.  

As the record reasonably raises the claim for total rating, the claim is not a separate claim, but a part of the claim for increase on appeal.  




See Rice v. Shinseki, 22 Vet. App. 447 (2009) (in a claim for increase, where the claim for a total disability rating is reasonably raised by the record, the claim is not a separate claim, but a part of a claim for increase).

Accordingly, the case is REMANDED for the following action:

1.  Ensure VCAA compliance with the duty to notify and the duty to assist on the claim for a total disability rating for compensation based on individual unemployability. 

2.  After the development, adjudicate the claim for a total disability rating for compensation based on individual unemployability under 38 C.F.R. § 4.16.  If the benefit sought is denied, furnish the Veteran and his attorney a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


